Exhibit 10.1
FORBEARANCE AGREEMENT AND THIRD AMENDMENT TO SECOND AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT
     FORBEARANCE AGREEMENT AND THIRD AMENDMENT TO SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of April 28, 2009, by
and among Wabash National Corporation, a Delaware corporation, Wabash National,
L.P., a Delaware limited partnership, Wabash Wood Products, Inc. (f/k/a WNC
Cloud Merger Sub, Inc.), an Arkansas corporation, FTSI Distribution Company,
L.P., a Delaware limited partnership and Transcraft Corporation, a Delaware
corporation (collectively, “Borrowers”), Continental Transit Corporation, an
Indiana corporation, Wabash National Services, L.P., a Delaware limited
partnership, Wabash National Trailer Centers, Inc., a Delaware corporation,
Wabash Financing LLC, a Delaware limited liability company, National Trailer
Funding, L.L.C., a Delaware limited liability company, Cloud Oak Flooring
Company, Inc., an Arkansas corporation, Wabash National Manufacturing, L.P.
(f/k/a Wabash National Lease Receivables, L.P.), a Delaware limited partnership
(collectively, “Guarantors”), the Lenders party hereto, and Bank of America,
N.A., a Rhode Island corporation (“Agent”), as Agent for the Lenders.
R E C I T A L S:
     WHEREAS, Agent, Lenders and Borrowers have entered into certain financing
arrangements pursuant to the Second Amended and Restated Loan and Security
Agreement, dated as of March 6, 2007, by and among Agent, the Lenders party
thereto and Borrowers (as the same may have heretofore been or may hereafter be
further amended, modified, supplemented, extended, renewed, restated or replaced
(the “Loan Agreement”));
     WHERAS, as of the date hereof, Borrowers are in default under the Loan
Agreement as more particularly described below;
     WHEREAS, the circumstances described herein constitute multiple Events of
Default under the Loan Agreement and the Loan Documents;
     WHEREAS, Borrowers have requested that Agent and Lenders forbear from
exercising their rights as a result of such Events of Default, which are
continuing, and that Lenders provide further Loan advances and other financial
accommodations to Borrowers notwithstanding such Events of Default; and
     WHEREAS, Agent and Lenders are willing to agree to forbear from exercising
certain of its rights and remedies and provide certain further loans and other
financial accommodations to Borrowers solely for the period and on the terms and
conditions specified herein.
     THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree
as follows:

 



--------------------------------------------------------------------------------



 



SECTION 1. DEFINITIONS
          1.1. Interpretation. All capitalized terms used herein (including the
recitals hereto) shall have the respective meanings ascribed thereto in the Loan
Agreement unless otherwise defined herein.
          1.2. Additional Definitions. As used herein, the following terms shall
have the respective meanings given to them below:
          “Anticipated Defaults” shall mean the Events of Default more
particularly identified in Section 2 of Exhibit A hereto.
          “Existing Defaults” shall mean the Events of Default more particularly
identified in Section 1 of Exhibit A hereto.
          “Forbearance Period” shall have the meaning set forth in
Section 3.2(a) hereof.
SECTION 2. ACKNOWLEDGMENTS
          2.1. Acknowledgment of Obligations. Each Borrower hereby acknowledges,
confirms and agrees that as of the close of business on April 27,
2009, Borrowers are, jointly and severally, indebted to Agent and Lenders in
respect of the Revolving Credit Loan in the principal amount of $61,357,817.48.
All Loans, together with interest accrued and accruing thereon, and all fees,
costs, expenses and other charges now or hereafter payable by Borrowers to Agent
and Lenders, are unconditionally owing by Borrowers to Agent and Lenders,
without offset, defense or counterclaim of any kind, nature or description
whatsoever.
          2.2. Acknowledgment of Security Interests. Each Borrower hereby
acknowledges, confirms and agrees that Agent, for the benefit of itself and
Lenders, has and shall continue to have valid, enforceable and perfected
first-priority liens upon and security interests in all of the real and personal
property of each Borrower and each Guarantor heretofore granted to Agent
pursuant to the Loan Agreement and the Loan Documents or otherwise granted to or
held by Agent, subject only to Permitted Liens.
          2.3. Binding Effect of Documents. Each Borrower and each Guarantor
hereby acknowledges, confirms and agrees that: (a) each of the Loan Agreement
and the Loan Documents to which it is a party has been duly executed and
delivered to Agent by such Borrower and such Guarantor, and each is and shall
remain in full force and effect as of the date hereof except as modified
pursuant hereto, (b) the agreements and obligations of such Borrower or
Guarantor contained in such documents and in this Agreement constitute the
legal, valid and binding obligations and liabilities of such Borrower or
Guarantor, enforceable against it in accordance with their respective terms, and
such Borrower or Guarantor has no valid defense to the enforcement of such
obligations and liabilities, and (c) Agent and Lenders are and shall be entitled
to the rights, remedies and benefits provided for under the Loan Agreement and
the Loan Documents and applicable law.

-2-



--------------------------------------------------------------------------------



 



          2.4. Payment by Lenders. Agent and Lenders hereby acknowledge that
solely during the Forbearance Period (defined below) and subject to the terms of
this Agreement, Lenders shall continue to fund Revolving Credit Loans, pursuant
to the terms of the Loan Agreement, including without limitation the settlement
of any Swingline Loan.
SECTION 3. FORBEARANCE IN RESPECT OF EXISTING DEFAULTS
          3.1. Acknowledgment of Default. Each Borrower hereby acknowledges and
agrees that the Existing Defaults have occurred and are continuing, each of
which constitutes an Event of Default and entitles Agent and Lenders to exercise
their respective rights and remedies under the Loan Agreement and the Loan
Documents, applicable law or otherwise. Each Borrower represents and warrants
that as of the date hereof, no other Events of Default exist other than the
Existing Defaults. Each Borrower hereby acknowledges and agrees that Agent and
Lenders have the exercisable right to declare the obligations of Borrowers and
Guarantors under the Loan Documents to be immediately due and payable under the
terms of the Loan Agreement and the Loan Documents.
          3.2. Forbearance.
          (a) In reliance upon the representations, warranties and covenants of
Borrowers contained in this Agreement, and subject to the terms and conditions
of this Agreement and any documents or instruments executed in connection
herewith, Agent, on behalf of itself and Lenders, agrees to forbear from
exercising its rights and remedies under the Loan Agreement and the Loan
Documents or applicable law in respect of or arising out of the Existing
Defaults and the Anticipated Defaults, for the period (the “Forbearance Period”)
commencing on the date hereof and ending on the date which is the earlier of:
(i) May 29, 2009 or (ii) the occurrence or existence of any Event of Default,
other than the Existing Defaults and the Anticipated Defaults.
          (b) Upon the termination of the Forbearance Period, the agreement of
Agent and Lenders to forbear shall automatically and without further action
terminate and be of no force and effect, it being expressly agreed that the
effect of such termination will be to permit Agent and Lenders to exercise
immediately all rights and remedies under the Loan Agreement and the Loan
Documents and applicable law, including, but not limited to, (i) ceasing to make
any further Loans and (ii) accelerating all of the Obligations; in each case
without any further notice to Borrowers, passage of time or forbearance of any
kind.
          3.3. No Other Waivers; Reservation of Rights.
          (a) Agent and Lenders have not waived, are not by this Agreement
waiving, and have no intention of waiving, any Events of Default which may be
continuing on the date hereof or any Events of Default which may occur after the
date hereof (whether the same or similar to the Existing Defaults, the
Anticipated Defaults, or otherwise), and Agent and Lenders have not agreed to
forbear with respect to any of its rights or remedies concerning any Events of
Default (other than, during the Forbearance Period, the Existing Defaults and
the Anticipated Defaults to the extent expressly set forth herein) occurring at
any time.

-3-



--------------------------------------------------------------------------------



 



          (b) Subject to Section 3.2 above (solely with respect to the Existing
Defaults and the Anticipated Defaults), Lender reserves the right, in its
discretion, to exercise any or all of its rights and remedies under the Loan
Agreement and the Loan Documents as a result of any other Events of Default
occurring at any time. Lender has not waived any of such rights or remedies, and
nothing in this Agreement, and no delay on its part in exercising any such
rights or remedies, shall be construed as a waiver of any such rights or
remedies.
          3.4. Additional Events of Default. The parties hereto acknowledge,
confirm and agree that any misrepresentation by any Borrower, or any failure of
any Borrower or any Guarantor to comply with the covenants, conditions and
agreements contained in this Agreement, the Loan Agreement and the Loan
Documents or in any other agreement, document or instrument at any time executed
and/or delivered by any Borrower or any Guarantor with, to or in favor of Agent
and/or Lenders shall constitute an Event of Default under this Agreement, the
Loan Agreement and the Loan Documents. In the event any Person, other than Agent
and Lenders, shall at any time exercise for any reason (including, without
limitation, by reason of any Existing Defaults, any other present or future
Event of Default, or otherwise) any of its rights or remedies against any
Borrower or any Guarantor or any other obligor providing credit support for such
Borrower’s or such Guarantor’s obligations to such other Person, or against such
Borrower’s or such Guarantor’s or such other obligor’s properties or assets,
such event shall constitute an Event of Default hereunder and an Event of
Default under the Loan Agreement.
SECTION 4. AMENDMENTS TO LOAN AGREEMENT
          4.1. The following new defined term is hereby added to Appendix A of
the Loan Agreement in its respective alphabetical order therein:
          “Amendment No. 3 Date” – April 28, 2009.
          4.2. The definition of “Applicable Margin” in Appendix A of the Loan
Agreement is hereby amended and restated in its entirety as follows:
     “Applicable Margin” – from the Amendment No. 3 Date, the percentages set
forth below with respect to the Base Rate Portion, the LIBOR Portion and the
Unused Line Fee.

         
Base Rate Portion
    2.25 %
LIBOR Portion
    3.75 %
Unused Line Fee
    0.25 %

          4.3. The definition of “Borrowing Base” in Appendix A of the Loan
Agreement is hereby amended by amending and restating clause (ii) of such
definition in its entirety as follows:

  (ii)   an amount equal to the sum of

  (a)   90% of the net amount of Eligible Accounts outstanding at such date;
plus

-4-



--------------------------------------------------------------------------------



 



  (b)   the least of (i) 85% of the net orderly liquidation percentage of
Eligible Inventory at such date and (ii) the sum of (A) 85% of the net orderly
liquidation value of Eligible Trailer Inventory at such date, plus (B) 75% of
the value of Eligible Bill and Hold Inventory at such date, plus (C) 70% of the
value of Eligible Inventory consisting of raw materials or parts (including Bill
and Hold Inventory not constituting Eligible Bill and Hold Inventory) at such
date, plus (D) 50% of the value of Eligible Inventory consisting of
work-in-process at such date; plus     (c)   (i) at all times prior to the Fixed
Asset Election Date, the Fixed Asset Sublimit or (ii) at all times on and after
the Fixed Asset Election Date, the least of (A) the Maximum Fixed Asset Amount
or (B) the sum of (x) 85% of the net orderly liquidation value of Eligible
Equipment at such date and (y) 65% of the fair market value of Eligible Real
Property at such date; minus     (d)   $22,500,000.

          4.4. The definition of “Revolving Credit Maximum Amount” in Appendix A
of the Loan Agreement is hereby amended and restated in its entirety as follows:
     “Revolving Credit Maximum Amount” — $125,000,000, as such amount may be
increased or reduced from time to time pursuant to the terms of the Agreement.”
          4.5. Section 8.1.4 of the Loan Agreement is hereby amended and
restated in its entirety as follows:
     8.1.4. Borrowing Base Certificates. On or before 11:00 a.m. (Chicago, IL
time) on the second Business Day of each calendar week from and after
the Amendment No. 3 Date, Borrowers shall deliver to Agent, in form reasonably
acceptable to Agent, a Borrowing Base Certificate as of the last day of the
immediately preceding calendar week, with such supporting materials as Agent
shall reasonably request.  On or before 11:00 a.m. (Chicago, IL time) on the
second Business Day of each month from and after the Amendment No. 3 Date,
Borrowers shall deliver to Agent a borrowing base report, in the form of the
weekly Borrowing Base Certificates delivered pursuant to the immediately prior
sentence, as of the last day of the immediately preceding month, with such
supporting materials as Agent shall reasonably request.  On or before the 20th
day of each month from and after the Amendment No. 3 Date, Borrowers shall
deliver to Agent, in form and reasonably acceptable to Agent, a borrowing base
report as of the last day of the immediately preceding month with such
supporting materials as Agent shall reasonably request, including eligibility
calculations of

-5-



--------------------------------------------------------------------------------



 



Accounts, Inventory, Real Property and Equipment, and a reconciliation to the
monthly report delivered pursuant to the immediately prior sentence. If Agent in
its sole discretion deems it advisable, Borrowers shall deliver to Agent in form
reasonably acceptable to Agent, a Borrowing Base Certificate on each Business
Day, as of the immediately preceding Business Day with such supporting materials
as Agent shall reasonably request.  All Borrowing Base Certificates shall
reflect all information for each Borrower on a Consolidated and consolidating
basis.
SECTION 5. COVENANTS
          5.1. Consultant. As of the date hereof, Borrowers shall have hired a
consultant, auditor, examiner or other similar agent, satisfactory to Agent, to
evaluate the financial operations and conditions of the Borrowers and the
potential restructuring of the business. Each Borrower acknowledges and agrees
that all fees and expenses of any such consultant, auditor, examiner or other
similar agent shall be payable by Borrowers.
          5.2. Account Control Agreements. Within five (5) Business Days of the
date hereof, Borrowers shall deliver evidence to Agent that each Borrower is in
compliance with Section 8.1.9 of the Loan Agreement.
          5.3. Collateral Questionnaire. Within 10 Business Days of the date
hereof, Borrowers shall deliver to Agent, a completed collateral questionnaire
with respect to Borrower and each Guarantor, in form and substance satisfactory
to Agent.
          5.4. Default Interest. Agent and Lenders hereby agree that solely
during the Forbearance Period and subject to the terms and conditions of this
Agreement, Lenders shall not institute the default rate of interest set forth in
Section 2.1.2 of the Loan Agreement.
SECTION 6. REPRESENTATIONS AND WARRANTIES
     Each Borrower hereby represents, warrants and covenants as follows:
          6.1. Representations in the Loan Agreement, Loan Documents. Each of
the representations and warranties made by or on behalf of each Borrower and
each Guarantor to Agent and Lenders in the Loan Agreement or any of the Loan
Documents was true and correct when made, and is, except for the Existing
Defaults, true and correct on and as of the date of this Agreement with the same
full force and effect as if each of such representations and warranties had been
made by such Borrower or such Guarantor on the date hereof and in this
Agreement, except for such representations and warranties limited by their terms
to a specific earlier date, in which case such representations and warranties
are true and correct as of such earlier date).
          6.2. Binding Effect of Documents. This Agreement has been duly
authorized, executed and delivered to Agent and Lenders by each Borrower and the
Consent and Reaffirmation has been duly authorized, executed and delivered to
Agent and Lenders by each Guarantor and each is enforceable in accordance with
its terms and is in full force and effect.

-6-



--------------------------------------------------------------------------------



 



          6.3. No Conflict. The execution, delivery and performance of this
Agreement by each Borrower will not violate any requirement of law or
contractual obligation of any Borrower and will not result in, or require, the
creation or imposition of any Lien on any of its properties or revenues.
SECTION 7. CONDITIONS TO EFFECTIVENESS OF CERTAIN PROVISIONS OF THIS AGREEMENT
          The effectiveness of the terms and provisions of Section 3.2 of this
Agreement shall be subject to the receipt by Agent of each of the following, in
form and substance satisfactory to Agent:
          7.1. an original of this Agreement, duly authorized, executed and
delivered by Borrower;
          7.2. a copy of the Consent and Reaffirmation attached hereto as
Exhibit B, duly authorized, executed and delivered by each signatory thereto;
          7.3. each agreement, document and instrument requested by Lender in
connection with this Agreement; and
          7.4. all proceedings taken in connection with the transactions
contemplated by this Agreement and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent and its legal counsel.
SECTION 8. MISCELLANEOUS
          8.1. Effect of Agreement. Except as modified pursuant hereto, no other
changes or modifications to the Loan Agreement and the Loan Documents are
intended or implied and in all other respects the Loan Agreement and the Loan
Documents hereby are ratified, restated and confirmed by all parties hereto as
of the effective date hereof. To the extent of conflict between the terms of
this Agreement, the Loan Agreement and the Loan Documents, the terms of this
Agreement shall govern and control. The Loan Agreement and this Agreement shall
be read and construed as one agreement.
          8.2. Costs and Expenses. Each Borrower absolutely and unconditionally
agrees to pay to Agent, on demand by Agent at any time, whether or not all or
any of the transactions contemplated by this Agreement are consummated: all
reasonable fees and disbursements of any counsel to Agent in connection with the
preparation, negotiation, execution or delivery of this Agreement and any
agreements contemplated hereby and reasonable expenses which shall at any time
be incurred or sustained by Agent or any participant of Agent or any of their
respective directors, officers, employees or agents as a consequence of or in
any way in connection with the preparation, negotiation, execution, or delivery
of this Agreement and any agreements contemplated hereby.

-7-



--------------------------------------------------------------------------------



 



          8.3. Further Assurances. At Borrowers’ expense, the parties hereto
shall execute and deliver such additional documents and take such further action
as may be necessary or desirable to effectuate the provisions and purposes of
this Agreement.
          8.4. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.
          8.5. Survival of Representations and Warranties. All representations
and warranties made in this Agreement or any other document furnished in
connection with this Agreement shall survive the execution and delivery of this
Agreement and such other documents, and no investigation by Agent or any closing
shall affect the representations and warranties or the right of Agent to rely
upon them.
          8.6. Release.
          (a) In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Borrower and each Guarantor
executing a Consent and Reaffirmation in the form attached hereto, on behalf of
itself and its successors and assigns, and its present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (such Borrowers, such
Guarantors and all such other Persons being hereinafter referred to collectively
as the “Releasing Parties” and individually as a “Releasing Party”), hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their respective successors and assigns, and
their respective present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, agents and
other representatives (Agent and such Lenders and all such other Persons being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every kind and nature,
known or unknown, suspected or unsuspected, at law or in equity, which any
Borrower or any Guarantor or any of their respective successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the date of this Agreement, including, without limitation, for or on
account of, or in relation to, or in any way in connection with this Agreement,
the Loan Agreement, or the Loan Documents or transactions hereunder or
thereunder.
          (b) Each Borrower and each Guarantor understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.
          (c) Each Borrower and each Guarantor agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

-8-



--------------------------------------------------------------------------------



 



          8.7. Covenant Not to Sue. Each of the Releasing Parties hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by any Borrower or any Guarantor pursuant to
Section 8.6 above. If any Releasing Party violates the foregoing covenant, each
Borrower and each Guarantor, for itself and its successors and assigns, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.
          8.8. Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement.
          8.9. Reviewed by Attorneys. Each Borrower and each Guarantor
represents and warrants to Agent and Lenders that it (a) understands fully the
terms of this Agreement and the consequences of the execution and delivery of
this Agreement, (b) has been afforded an opportunity to discuss this Agreement
with, and have this Agreement reviewed by, such attorneys and other persons as
such Borrower and such Guarantor may wish, and (c) has entered into this
Agreement and executed and delivered all documents in connection herewith of its
own free will and accord and without threat, duress or other coercion of any
kind by any Person. The parties hereto acknowledge and agree that neither this
Agreement nor the other documents executed pursuant hereto shall be construed
more favorably in favor of one than the other based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation and preparation of this Agreement and the other documents
executed pursuant hereto or in connection herewith.
          8.10. Governing Law: Consent to Jurisdiction and Venue. EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THE LOAN AGREEMENT AND ANY OF THE LOAN
DOCUMENTS, THIS AGREEMENT, THE LOAN AGREEMENT AND THE LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH BORROWER HEREBY
CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN COOK COUNTY,
ILLINOIS SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN ANY BORROWER AND AGENT AND/OR LENDERS PERTAINING TO THIS
AGREEMENT OR THE LOAN AGREEMENT OR THE LOAN DOCUMENTS OR TO ANY MATTER ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR THE LOAN AGREEMENT OR ANY OF THE LOAN
DOCUMENTS; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED
OR OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF AGENT OR

-9-



--------------------------------------------------------------------------------



 



ANY LENDER. EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND SUCH
BORROWER HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF
SUCH PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH
BORROWER AT THE ADDRESS SET FORTH IN THE LOAN AGREEMENT AND THAT SERVICE SO MADE
SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH BORROWER’S ACTUAL RECEIPT
THEREOF OR THREE (3) DAYS AFTER THE SAME HAS BEEN POSTED.
          8.11. Mutual Waiver of Jury Trial. THE PARTIES HERETO WAIVE ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN LENDER AND
BORROWER ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR THE
LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.
          8.12. Counterparts. This Agreement may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement.

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day
and year first above written.

                  BORROWERS:    
 
                WABASH NATIONAL CORPORATION    
 
           
 
  By:   /s/ Robert J. Smith    
 
  Name:   Robert J. Smith    
 
  Title:   Senior Vice President and Chief Financial Officer    
 
                WABASH NATIONAL L.P.    
 
           
 
  By:   Wabash National Trailer Centers, Inc., its General Partner    
 
           
 
  By:   /s/ Robert J. Smith    
 
  Name:   Robert J. Smith    
 
  Title:   Vice President Treasurer    
 
                WABASH WOOD PRODUCTS, INC. (f/k/a WNC Cloud Merger Sub, Inc.)  
 
 
           
 
  By:   /s/ Lawrence M. Cuculic    
 
  Name:   Lawrence M. Cuculic    
 
  Title:   Secretary    
 
                FTSI DISTRIBUTION COMPANY, L.P.    
 
           
 
  By:   Wabash National Trailer Centers, Inc., its General Partner    
 
           
 
  By:   /s/ Robert J. Smith    
 
  Name:   Robert J. Smith    
 
  Title:   Vice President Treasurer    
 
                TRANSCRAFT CORPORATION    
 
           
 
  By:   /s/ Robert J. Smith    
 
  Name:   Robert J. Smith    
 
  Title:   Vice President Treasurer    

Signature Page to Forbearance Agreement And Third Amendment To Second Amended
And Restated Loan And Security Agreement

 



--------------------------------------------------------------------------------



 



                  GUARANTORS:    
 
                CONTINENTAL TRANSIT CORPORATION    
 
           
 
  By:   /s/ Lawrence M. Cuculic    
 
  Name:   Lawrence M. Cuculic    
 
  Title:   Secretary    
 
                WABASH NATIONAL SERVICES, L.P.    
 
           
 
  By:   Wabash National Trailer Centers, Inc., its General Partner    
 
           
 
  By:   /s/ Robert J. Smith    
 
  Name:   Robert J. Smith    
 
  Title:   Vice President Treasurer    
 
                WABASH NATIONAL TRAILER CENTERS, INC.    
 
           
 
  By:   /s/ Robert J. Smith    
 
  Name:   Robert J. Smith    
 
  Title:   Vice President Treasurer    
 
                WABASH FINANCING LLC    
 
           
 
  By:   /s/ Robert J. Smith    
 
  Name:   Robert J. Smith    
 
  Title:   Treasurer, Manager    
 
                NATIONAL TRAILER FUNDING, L.L.C.    
 
           
 
  By:   Wabash National Trailer Centers, Inc., its Sole Member    
 
           
 
  By:   /s/ Robert J. Smith    
 
  Name:   Robert J. Smith    
 
  Title:   Vice President Treasurer    

Signature Page to Forbearance Agreement And Third Amendment To Second Amended
And Restated Loan And Security Agreement

 



--------------------------------------------------------------------------------



 



                  WABASH NATIONAL MANUFACTURING, L.P. (f/k/a Wabash National
Lease Receivables, L.P.)    
 
           
 
  By:   Wabash National Corporation,
its General Partner    
 
           
 
  By:   /s/ Robert J. Smith    
 
  Name:   Robert J. Smith    
 
  Title:   Senior Vice President and Chief Financial Officer    
 
                CLOUD OAK FLOORING COMPANY, INC.    
 
           
 
  By:   /s/ Robert J. Smith    
 
  Name:   Robert J. Smith    
 
  Title:   Treasurer    

Signature Page to Forbearance Agreement And Third Amendment To Second Amended
And Restated Loan And Security Agreement

 



--------------------------------------------------------------------------------



 



                  AGENT:    
 
                BANK OF AMERICA, N.A.,
as Agent and as a Lender    
 
           
 
  By:   /s/ Robert J. Lund    
 
  Name:   Robert J. Lund    
 
  Title:   Senior Vice President    

Signature Page to Forbearance Agreement And Third Amendment To Second Amended
And Restated Loan And Security Agreement

             

 



--------------------------------------------------------------------------------



 



                  LENDER:    
 
                PNC BANK, N.A.    
 
           
 
  By:   /s/ Eric L. Moore    
 
  Name:   Eric L. Moore    
 
  Title:   Vice President    

Signature Page to Forbearance Agreement And Third Amendment To Second Amended
And Restated Loan And Security Agreement

 



--------------------------------------------------------------------------------



 



                  LENDER:    
 
                FIFTH THIRD BANK    
 
           
 
  By:   /s/ Evan J. Chu    
 
  Name:   Evan J. Chu    
 
  Title:   Officer    

Signature Page to Forbearance Agreement And Third Amendment To Second Amended
And Restated Loan And Security Agreement

 



--------------------------------------------------------------------------------



 



                  LENDER:    
 
                WELLS FARGO FOOTHILL, LLC    
 
           
 
  By:   /s/ Krista Wade    
 
  Name:   Krista Wade    
 
  Title:   Assistant Vice President    

Signature Page to Forbearance Agreement And Third Amendment To Second Amended
And Restated Loan And Security Agreement

 



--------------------------------------------------------------------------------



 



                  LENDER:    
 
                JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:   /s/ Michael P. Gutia    
 
  Name:   Michael P. Gutia    
 
  Title:   Vice President    

Signature Page to Forbearance Agreement And Third Amendment To Second Amended
And Restated Loan And Security Agreement

 



--------------------------------------------------------------------------------



 



     
 
  LENDER:
 
   
 
  NATIONAL CITY BUSINESS CREDIT, INC.
 
   
 
  By: /s/ Todd W. Milenius
 
  Name: Todd W. Milenius
 
  Title: Vice President

Signature Page to Forbearance Agreement And Third Amendment To Second Amended
And Restated Loan And Security Agreement

 



--------------------------------------------------------------------------------



 



     
 
  LENDER:
 
   
 
  GENERAL ELECTRIC CAPITAL CORPORATION
 
   
 
  By: /s/ Rebecca L. Milligan
 
  Name: Rebecca L. Milligan
 
  Title: Duly Authorized Signatory

Signature Page to Forbearance Agreement And Third Amendment To Second Amended
And Restated Loan And Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to
FORBEARANCE AGREEMENT
SECTION 1
Existing Defaults

(a)   The Event of Default under Section 10.1.3 of the Loan Agreement as a
result of Borrowers’ failure to deliver to Agent audited financial statements of
Wabash and its Subsidiaries for fiscal year 2008, constituting a breach of
Section 8.1.3(i) of the Loan Agreement;

(b)   The Event of Default under Section 10.1.3 of the Loan Agreement arising as
a result of the legal name change, without prompt notification to Agent in
writing, of Wabash Wood Products, Inc. (f/k/a WNC Cloud Merger Sub, Inc.),
constituting a breach of Section 8.1.11(b) of the Loan Agreement;

(c)   The Event of Default under Section 10.1.3 of the Loan Agreement arising as
a result of the legal name change, without prompt notification to Agent in
writing, of Wabash National Manufacturing, L.P. (f/k/a Wabash National Lease
Receivables, L.P.), constituting a breach of Section 8.1.11(b) of the Loan
Agreement;

(d)   The Event of Default under Section 10.1.3 of the Loan Agreement as a
result of Borrowers’ breach of the Fixed Charge Coverage Ratio covenant for
failure to maintain Availability equal to or greater than $30,000,000,
constituting a breach of Section 8.3 of the Loan Agreement; and

(e)   The Events of Default under Section 10.1.4 of the Loan Agreement as a
result of Borrowers’ requests for Revolving Credit Loans during the existence of
a Default or Event of Default, constituting a breach of Section 3.1.1 of the
Loan Agreement.

SECTION 2
Anticipated Defaults

(a)   The Event of Default under Section 10.1.3 of the Loan Agreement as a
result of Borrowers’ breach of the Fixed Charge Coverage Ratio covenant for
failure to maintain Availability equal to or greater than $30,000,000,
constituting a breach of Section 8.3 of the Loan Agreement; and

(b)   The Event of Default under Section 10.1.3 of the Loan Agreement as a
result of Borrowers’ failure to timely deliver to Agent an unqualified auditor’s
opinion in connection with the audited financial statements of Wabash and its
Subsidiaries for fiscal year 2008, constituting a breach of Section 8.1.3(i) of
the Loan Agreement.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
to
FORBEARANCE AGREEMENT
CONSENT AND REAFFIRMATION
          Continental Transit Corporation, an Indiana corporation, Wabash
National Services, L.P., a Delaware limited partnership, Wabash National Trailer
Centers, Inc., a Delaware corporation, Wabash Financing LLC, a Delaware limited
liability company, National Trailer Funding, L.L.C., a Delaware limited
liability company, Cloud Oak Flooring Company, Inc., an Arkansas corporation,
Wabash National Manufacturing, L.P. (f/ka/ Wabash National Lease Receivables,
L.P.), a Delaware limited partnership (each, a “Guarantor” and collectively, the
“Guarantors”), each hereby (i) acknowledges receipt of a copy of the foregoing
Forbearance Agreement (the “Agreement”) among Guarantors, Wabash National
Corporation, a Delaware corporation, Wabash National, L.P., a Delaware limited
partnership, Wabash Wood Products, Inc. (f/k/a WNC Cloud Merger Sub, Inc.), an
Arkansas corporation, FTSI Distribution Company, L.P., a Delaware limited
partnership and Transcraft Corporation, a Delaware corporation (collectively,
the “Borrowers”), the Lenders party thereto and Bank of America, N.A., a Rhode
Island corporation (“Agent”); (ii) consents to Borrowers’ execution and delivery
of the Agreement; (iii) reaffirms its obligations under the Loan Documents to
which such Guarantor is a party; (iv) agrees to be bound by the Agreement,
including Section 3.2, Section 8.6 and Section 8.7 of the Agreement; and
(v) affirms that nothing contained in the Agreement, except as specifically
stated therein, shall modify in any respect whatsoever any Loan Document to
which it is a party.
          Although each Guarantor has been informed of the matters set forth
herein and has acknowledged and agreed to same, such Guarantor understands that
Agent and Lenders have no obligation to inform such Guarantor of such matters in
the future or to seek such Guarantor’s acknowledgment or agreement to future
amendments, waivers or consents, and nothing herein shall create such a duty.
          Each of the undersigned further agrees that after giving effect to the
Agreement, each Guaranty and all such other Loan Documents shall remain in full
force and effect.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has executed this Consent and
Reaffirmation on and as of the date of the Agreement.

                  GUARANTORS:    
 
                CONTINENTAL TRANSIT CORPORATION    
 
                By: /s/ Lawrence M. Cuculic         Name: Lawrence M. Cuculic  
      Title: Secretary    
 
                WABASH NATIONAL SERVICES, L.P.    
 
           
 
  By:   Wabash National Trailer Centers, Inc.,    
 
      its General Partner    
 
                By: /s/ Robert J. Smith         Name: Robert J. Smith        
Title: Vice President Treasurer    
 
                WABASH NATIONAL TRAILER CENTERS, INC.    
 
                By: /s/ Robert J. Smith         Name: Robert J. Smith        
Title: Vice President Treasurer    
 
                WABASH FINANCING LLC    
 
                By: /s/ Robert J. Smith         Name: Robert J. Smith        
Title: Treasurer, Manager    
 
                NATIONAL TRAILER FUNDING, L.L.C.    
 
           
 
  By:   Wabash National Trailer Centers, Inc.,    
 
      its Sole Member    
 
                By: /s/ Robert J. Smith         Name: Robert J. Smith        
Title: Vice President Treasurer    

Signature Page to Consent and Reaffirmation to Forbearance Agreement And Third
Amendment To Second Amended And Restated Loan And Security Agreement

 



--------------------------------------------------------------------------------



 



                  WABASH NATIONAL MANUFACTURING, L.P. (f/k/a Wabash National
Lease Receivables, L.P.)    
 
           
 
  By:   Wabash National Corporation,    
 
      its General Partner    
 
                By: /s/ Robert J. Smith         Name: Robert J. Smith        
Title: Senior Vice President and Chief Financial Officer    
 
                CLOUD OAK FLOORING COMPANY, INC.    
 
                By: /s/ Robert J. Smith         Name: Robert J. Smith        
Title: Treasurer    

Signature Page to Consent and Reaffirmation to Forbearance Agreement And Third
Amendment To Second Amended And Restated Loan And Security Agreement

 